Citation Nr: 1513729	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-32 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than July 17, 2003 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from November 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO), that awarded service connection for PTSD, effective from July 17, 2003.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was denied in a September 1995 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated October 2, 1995.  He did not appeal the decision.

2.  The Veteran's petition to reopen his claim for service connection for PTSD was received on July 17, 2003.

3.  There were no pending, unadjudicated claims for service connection for PTSD between October 2, 1995 and July 17, 2003.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than July 17, 2003 for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

But as service connection has been granted (the context in which the claims initially arose), and initial effective dates have been assigned, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served.  Additional VCAA notice is not required concerning the "downstream" effective date element of the claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the elements of a disability rating and effective date, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in October 2012 addressing the downstream earlier effective date claims, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Resolution of the earlier effective date claim ultimately turn on when the Veteran filed his claim, so examinations and opinions are not needed to fairly decide the claim for an earlier effective date.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.


Legal Criteria and Analysis

The facts of this case are not in dispute.  The RO received the Veteran's initial claim for service connection on February 17, 1995 and the claim was subsequently denied in a September 1995 rating decision.  At that time, the evidence of record included the Veteran's service treatment records and his service personnel records showing, in pertinent part, that he served in the Republic of Vietnam from September 1966 to September 1967.  He was scheduled for a VA examination in conjunction with his claim; however, he failed to report.  The RO denied the claim on the basis the Veteran failed to report to his VA examination and there was no evidence of a diagnosis of PTSD.  The Veteran was notified of this decision and of his appellate rights by letter dated October 2, 1995.  He did not appeal the decision.

A rating decision becomes final and binding if the appellant does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).  In general, there are three exceptions to the finality of a decision.  One is found in 38 C.F.R. § 3.156(b) (2014), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  

A second situation arises under 38 C.F.R. § 3.156(c)(1), which provides that a previously finally denied claim is to be reconsidered if relevant official service department records that existed and had not been associated with the claims file when the claim initially was decided are subsequently received and associated with the claims file.  Since the claim is reconsidered rather than reopened, an award of compensation based all or in part on such relevant official service department records is effective on the date entitlement arose or the date the previously decided claim was received, whichever is later, or such other date as may be authorized by additional provisions applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  In other words, "an effective date as early as the date of the original claim up to the date of the claim to reopen" is authorized.  Vigil v. Peake, 22 Vet. App. 63, 65 (2008).  

The third provision is under 38 C.F.R. § 3.105(a), which states that a prior final decision of the VA can be reversed or amended where evidence establishes "clear and unmistakable error."  The Court of appeals has provided a three-part test to determine if there was CUE in a prior decision, as follows: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.   Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310,

In the case currently under consideration, the Veteran did not appeal the September 1995 decision that denied service connection for PTSD nor was additional evidence received during the 1 year period following the decision.  As a result, 38 C.F.R. § 3.156(b) does not apply.  The record also shows no pertinent service department records were received subsequent to the September 1995 rating decision, so 38 C.F.R. § 3.156(c)(1) does not apply.

The Veteran's contention basically falls within the third exception.  Although he did not specifically allege CUE, he asserts that the RO failed to comply with the duty to assist when his claim was denied in 1995.  See the November 2014 Informal Hearing Presentation located in VBMS.

The Veteran found error in the September 1995 rating decision that denied his claim because the RO failed to provide him with a VA medical examination to determine the nature and etiology of his claimed disability.  Although an examination was scheduled, he contends he did not receive notice of the VA examination scheduled in 1995, so he failed to report to the examination.  The failure to examine him led to the denial of his claim.  VA's duty to provide a VA medical examination arises from the agency's "duty to assist" the Veteran with his claim.  VA regulations specifically state that a failure to fulfill the duty to assist cannot be the basis for a finding of CUE in a final decision.  See 38 C.F.R. § 20.1403(d)(2) (2014).  Therefore, the Veteran's main contention must be rejected as a matter of law.

As the Board finds none of the exceptions discussed above apply, the September 1995 rating decision is final, therefore, the focus must now turn to what transpired after the decision became final.

Under governing law, the effective date of an evaluation and an award of compensation based on an original or reopened claim will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(r) (2014).

On July 17, 2003, the RO received the Veteran's claim to reopen his previously denied claim for service connection for PTSD.  This claim eventually led to the grant of service connection for PTSD in a December 2010 rating decision and the assignment of an effective date of July 17, 2003.  The RO did not receive any correspondence between the time the September 1995 rating decision was issued and receipt of the July 2003 informal claim that could be construed as a claim for benefits.  In fact, there is no correspondence from the Veteran or his representative during this period.  This being the case, July 17, 2003 is the earliest effective date permissible under the law as this is the date the claim to reopen his previously denied claim was received.

The Veteran's representative argues in the Informal Hearing Presentation that a retroactive effective date should be allowed in this case under 38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. §3.114(a)(3) (2014).  Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The Veteran's representative appears to be referring to VA's amendment to rules for adjudicating claims for service connection for PTSD.  38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor for a PTSD claim when it is related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f); see generally Stressor Determinations for Posttraumatic Stress Disorder, Final Rule, 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The Supplementary Information in the announcement of the Final Rule indicated that "VA will not apply the rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted," and "The change in the evidentiary standard for establishing occurrence of an in-service stressor would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities."  75 Fed. Reg. at 39851.  Furthermore, VBA Training Letter 10-05 (July 16, 2010) provides: "To reopen a claim under new § 3.304(f)(3), VA will accept a veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity."

In view of the above, although the new PTSD regulation liberalizes, in particular circumstances, the evidentiary standard for establishing an in-service stressor, it is not a liberalizing change for effective date purposes.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); but see Ervin v. Shinseki, 24 Vet. App. 318 (2011).  Rather, the appropriate effective date should be determined under the general rule for effective dates, as applied above.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regardless, the Board points out that the July 17, 2003 effective date assigned by the RO predates the amendment to 38 C.F.R. § 3.304(f).

Finally, the Veteran contends that his claim for an earlier effective date for service connection should be granted under 38 C.F.R. § 3.303(b) (2014) based on his assertions that his stressors have remained the same since his original claim and he has had continuing PTSD symptoms since at least 1995.  See December 2012 Statement of Accredited Representative; VA Form 21-4138, dated September 7, 2011.  This regulation applies when determining whether a particular disability is related to service; it does not apply to establishing effective dates for awards.  As stated, effective dates are governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.

Accordingly, as the date of petition to reopen a claim for service connection for PTSD is July 17, 2003, this is the earliest date that may be assigned for the award of service connection.   See 38 C.F.R. § 3.400.  Thus, the appeal of the effective date assigned must be denied as a matter of law, and the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

An effective date earlier than July 17, 2003 for the grant of service connection for PTSD is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


